Citation Nr: 1230599	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder manifested by numbness and tingling of the lower extremities, to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for jungle rot and a fungal infection, to include as secondary to in-service herbicide exposure.

3.  Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for numbness and tingling of the lower extremities and for jungle rot, and granted service connection for PTSD (evaluating it as 30 percent disabling, effective August 27, 2004) and for bilateral hearing loss (evaluating it as noncompensably disabling, effective August 27, 2004).  [While the rating decision was issued at the RO in Cleveland, Ohio, the record reflects that the Veteran has always lived in Texas, and his claim was originally filed, and subsequently certified for appeal, at the RO in Houston, Texas.  Accordingly, jurisdiction of this appeal remains with the RO in Houston, Texas.]  

In his December 2004 claim, the Veteran sought entitlement to service connection for a disability manifested by numbness and tingling in his lower extremities, and the November 2005 rating decision denied this issue.  The Board notes that the medical evidence reflects diagnoses of peripheral neuropathy in the lower extremities and bilateral Morton's neuroma.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized this issue as is stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  
The November 2005 rating decision also denied service connection for sleep apnea and for a skin condition, both of which to include as secondary to in-service herbicide exposure.  While the claim for service connection for sleep apnea was included on the Veteran's May 2006 notice of disagreement and the January 2008 statement of the case (SOC), the Veteran did not include it in his March 2008 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, this issue is not before the Board.

Before the matter was certified to the Board, in an October 2010 rating action, the RO granted service connection for tinea cruris (claimed as a skin condition), and evaluated it as noncompensably disabling, effective August 27, 2004.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect those issues.  See Grantham v. Brown, 114 F. 3d 156, 1158  (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  The Veteran is currently only appealing the November 2005 denial of a disability rating greater than 30 percent for the service-connected PTSD; the denial of a compensable rating for the service-connected bilateral hearing loss; and the denial of service connection for numbness and tingling of the lower extremities and jungle rot, both of which to include as a result of in-service herbicide exposure.  

Additional evidence (including a private medical opinion dated in October 2010 and private medical records dated from November 2005 to January 2012), has been received and has not been previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in February 2012.  The Board will consider this newly obtained evidence and proceed with a decision with respect to this claim.  38 C.F.R. § 20.1304(c)(2011).  

The claims for service connection for jungle rot, to include as a result of in-service herbicide exposure; an initial disability rating greater than 30 percent for the service-connected PTSD; and an initial compensable evaluation for the service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

Competent evidence of record associates the peripheral neuropathy of the Veteran's lower extremities (the symptoms of which have been present since service) to his conceded in-service herbicide exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the peripheral neuropathy of his lower extremities was incurred in his period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a neurological disorder manifested by numbness and tingling in the lower extremities, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the current appeal, the Veteran contends that he developed a disability manifested by numbness and tingling in his lower extremities as a result of his years in service, to include his exposure to Agent Orange, while stationed in Vietnam.  In his December 2004 claim, he stated that he served in the Republic of Vietnam from March 1967 to March 1968 and that his base camps were located in areas sprayed with Agent Orange.  According to the Veteran, he ate and slept in these areas, and often collected drinking water from the water holds and streams in these areas.  In his March 2008 substantive appeal, he stated that the numbness and tingling sensation in his lower extremities manifested during his service and has continued since this time.  

The Board notes that the Veteran's service treatment records are clear for any complaints of, or treatment for, symptoms of numbness and tingling in the lower extremities.  On the August 1966 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of his lower extremities as well as his neurologic system were shown to be normal, and the Veteran denied any history of cramps in his legs, foot trouble, lameness, paralysis or neuritis.  His July 1969 separation examination also did not reveal any abnormalities in his neurological system or in his lower extremities, and the Veteran had a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The remainder of the Veteran's service treatment records is also clear for any findings, notations, or treatment for symptoms of numbness or tingling in the lower extremities, or a diagnosis of a neurological condition in the lower extremities.  

The earliest post-service treatment record reflecting signs of possible neurological problems in the lower extremities, is dated in October 2004, at which time, the Veteran presented at a private medical facility with complaints of numbness and a tingling sensation in his lower extremities.  He was seen again in September 2005 with complaints of a burning sensation in the heel area, and progress notes dated in March 2006 reflect a worsening in the Veteran's feet and toe numbness.  In December 2006, the Veteran's primary care physician, J.C., M.D., took note of the Veteran's history of tingling in his lower legs, and assessed him with bilateral leg parathesia.  

The Veteran visited with a podiatrist, C.D., M.D., in August 2007, at which time he described a sensation of numbness in his bilateral feet which had been on-going for years.  According to Dr. C.D., the Veteran's symptoms were consistent with partially symptomatic Mortons neuroma of the bilateral 3rd interspace with possible involvement of the left 2nd interspace.  Dr. C.D. recommended that the Veteran focus on using wide toe box shoes, as well as over-the-counter accommodations with the balance insert and metatarsal pad accommodation.  
During several treatment visits dated in October 2010, Dr. J.C. took note of the Veteran's complaints of tingling and numbness in his legs and feet, and attributed these symptoms to a diagnosis of peripheral neuropathy.  Progress notes dated from October 2010 to January 2012 reflect a continuing diagnosis of peripheral neuropathy.  

As previously mentioned above, the Veteran maintains that his neurological disorder, which is manifested by symptoms of numbness and tingling in the lower extremities, is the result of his in-service exposure to Agent Orange during service.  

In this regard, the Board notes that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board notes that the Veteran has not been diagnosed with acute or subacute peripheral neuropathy, and his diagnosis of peripheral neuropathy is not on the list of diseases that VA has associated with Agent Orange exposure.  In any event, however, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2010).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

According to the available evidence, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a weapons infantryman.  The DD Form 214 also shows that he had one year of foreign service and received the Vietnam Service Medal as well as the Combat Infantryman Badge (CIB).  The Veteran's personnel records reflect that he served in Vietnam from March 1967 to March 1968.  As these records confirm the Veteran's service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed during service to certain herbicide agents, including Agent Orange.  
The Veteran has also submitted several private medical opinions-one from his treating physician and one from another private physician, C.B., M.D.  In the March 2008 opinion, Dr. C.B. reviewed the Veteran's service and post-service treatment records in detail and acknowledged the Veteran's symptoms of numbness in his feet and hands.  Based on his review of the records, Dr. C.B. attributed the Veteran's symptoms of numbness in his extremities to his exposure to Agent Orange in service.  According to Dr. C.B., the Veteran entered service fit for duty and was exposed to Agent Orange, a chemical which contributes to the development of peripheral neuropathy.  Dr. C.B. further noted that the records do not contain a more likely etiology for the Veteran's peripheral neuropathy.  In another letter dated in October 2010, Dr. J.C. indicated that he had been the Veteran's family physician since January 2000.  According to Dr. J.C., the Veteran had peripheral neuropathy in his lower extremities, and there was a reasonable chance that his in-service herbicide exposure contributed to this condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for peripheral neuropathy of his lower extremities.  The Veteran has described a history of numbness and tingling in his lower extremities since his years in active service.  The Board acknowledges that the Veteran is competent to report his experiences and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Based on a review of the evidence of record, the Board finds there to be no competent medical evidence ruling out the existence of a potential relationship between the peripheral neuropathy of the Veteran's lower extremities and his conceded in-service herbicide exposure.  The Board acknowledges that Dr. J.C. did not provide a definitive opinion, but finds that his opinion in conjunction with the March 2008 opinion issued by Dr. C.B., weighs in favor of the Veteran's claim that his peripheral neuropathy originated during service.  In addition, Dr. C.B. indicated that he had thoroughly reviewed the Veteran's claims file, including his service treatment records and post-service treatment records, prior to reaching his conclusion.  Furthermore, Dr. J.C. is the Veteran's primary physician, has regularly treated the Veteran for the past twelve years, and indicates a personal knowledge of the Veteran having experienced numbness and tingling in his lower extremities.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the medical opinions in this case are favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the March 2008 and October 2010 medical opinions, as well as the Veteran's competent and credible assertions of numbness and tingling sensations in his lower extremities since service, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current peripheral neuropathy of the lower extremities had its onset in service.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for peripheral neuropathy of the lower extremities is granted.  


REMAND

In an October 2010 VA Form 9 (which was submitted after the Veteran perfected his appeal in March 2008), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  It does not appear, however, that the Veteran was scheduled for a hearing prior to the certification of his claim for appeal.  In addition, the Veteran was never provided any type of notification informing him as to the status of his hearing request, and the record does not reflect that he has since withdrawn his request for a hearing before a VLJ at the RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a VLJ at the Houston, Texas RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


